   Case 18-50097     Doc 47 Filed 11/16/18 EOD 11/16/18 15:01:18         Pg 1 of 11
                       SO ORDERED: November 16, 2018.




                       ______________________________
                       Jeffrey J. Graham
                       United States Bankruptcy Judge




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION


IN RE:                              )
                                    )
MATTHEW RICHARD ROTH,               )         Case No. 17-04109-JJG-7
                                    )
            Debtor.                 )
____________________________________)
MATTHEW RICHARD ROTH,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )         Adversary No. 18-50097
                                    )
BUTLER UNIVERSITY,                  )
DISCOVER FINANCIAL SERVICES, )
 INC., and                          )
SALLIE MAE BANK,                    )
                                    )
            Defendants.             )

          ORDER DENYING MOTION TO COMPEL ARBITRATION
            AND DISMISS OR STAY PENDING ARBITRATION

      The motion before the Court asks if an arbitration clause in a student loan

contract is enforceable in the context of a dischargeability action. For the reasons

stated below, the Court answers that question in the negative.
   Case 18-50097      Doc 47    Filed 11/16/18   EOD 11/16/18 15:01:18      Pg 2 of 11



                                    JURISDICTION

       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The issue of

whether a debt is dischargeable is a core matter pursuant to 28 U.S.C. §

157(b)(2)(I). Both parties consent to this Court’s entry of final orders or judgments.

See Wellness Int’l Network, Ltd. V. Sharif, -- U.S. --,125 S.Ct. 1932, 191 L.Ed.2d 911

(2015). The Court, at least initially, has jurisdiction over this adversary proceeding

pursuant to 28 U.S.C. § 1334, subject to the determination of whether the

arbitration agreement removes this matter from the Court’s bailiwick.

                                    BACKGROUND

       Plaintiff/Debtor Matthew Richard Roth (“Roth”) attended Butler University

in Indianapolis, Indiana. While attending Butler, Roth obtained a student loan in

the amount of $32,800 from Defendant Sallie Mae Bank (“Sallie Mae”). Roth’s

promissory note with Sallie Mae contained an arbitration provision that allowed

either party to elect to arbitrate any claim arising under the note, including “the

imposition or collection of principal, interest, attorneys’ fees, collection costs or other

fees or charges relating to this Note[.]”

       Roth filed a chapter 7 bankruptcy and scheduled a debt to Sallie Mae in the

amount of $36,927.88. Roth received a discharge and his case was closed. Roth

later moved to reopen his case and filed Plaintiff Matthew Roth’s Amended

Complaint Regarding Dischargeability of “Private” Student Loans (the “Amended

Complaint”), seeking to discharge his student loan debt to Sallie Mae (among other

lenders) pursuant to 11 U.S.C § 523(a)(8). Specifically, Roth alleges that his loan



                                            2
   Case 18-50097     Doc 47   Filed 11/16/18    EOD 11/16/18 15:01:18    Pg 3 of 11



with Sallie Mae is not a “qualified educational loan” and, alternatively, that the

loan debt should be discharged as its repayment constitutes an undue hardship.

      In lieu of an answer Sallie Mae filed its Motion to Compel Arbitration and

Dismiss or Stay Pending Arbitration (the “Motion to Compel”). In the Motion to

Compel, Sallie Mae argues that the Court should compel arbitration of the

Amended Complaint in compliance with the Federal Arbitration Act (the “FAA”), 9

U.S.C. §§ 2-3, and dismiss the claims against Sallie Mae for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), made applicable to

this proceeding pursuant to Federal Rule of Bankruptcy Procedure 7012.

Alternatively, Sallie Mae asks the Court to stay Roth’s claims as to Sallie Mae to

allow an arbitrator to decide the issues.

      Roth counters by arguing that the promissory note’s arbitration provisions

are critically vague and unenforceable. Roth further argues that the Court should

deny arbitration because the proceeding involves a core matter and that a debtor’s

discharge is a matter of paramount concern for the bankruptcy court. For the

purposes of this opinion, the Court will assume that the promissory note’s

arbitration provision is clear and enforceable, focusing instead on the question of

whether the Roth’s claims against Sallie Mae should be subject to arbitration.

                                    DISCUSSION

      Roth and Sallie Mae contractually agreed to arbitrate issues regarding claims

relating to the promissory note. The FAA, 9 U.S.C. §§ 1 et seq., places arbitration

agreements on equal ground with other contractual provisions and makes them



                                            3
   Case 18-50097        Doc 47   Filed 11/16/18   EOD 11/16/18 15:01:18   Pg 4 of 11



valid, irrevocable and enforceable absent some contrary legal or equitable ground

for revocation. Epic Sys. Corp. v. Lewis, -- U.S. --, 138 S.Ct. 1612, 1622 (2018). The

Supreme Court has read the FAA as establishing “a liberal federal policy favoring

arbitration agreements.” Id. (citations omitted). Furthermore, courts are to

“rigorously enforce agreements to arbitrate.” Shearson/American Exp., Inc. v.

McMahon, 482 U.S. 220, 226 (1987). This is true even when the claims at issue are

statutory rights. Id.

      The Supreme Court’s decision in Epic is the most recent case to explore the

alleged conflict between the FAA and another federal statute. There, the Supreme

Court was asked to determine if the Fair Labor Standards Act and the National

Labor Relations Act overrode an arbitration agreement. When reviewing an alleged

conflict between the FAA on the one hand and the FLSA and NLRA on the other,

the Supreme Court noted that the party asserting a conflict “bears a heaving

burden of showing “a clearly expressed congressional intention’ that such a result

should follow” and that there is a “‘stron[g] presum[ption]’ that repeals by

implication are ‘disfavored’ and that ‘Congress will specifically address’ preexisting

law when it wishes to suspend its normal operations in a later statute.” Id. at 1624

(citations omitted). Moreover, the language must be “clear and manifest” for the

FAA’s mandate to arbitrate to be overridden. Id.

      Sallie Mae points to the language in Epic and notes that nothing in § 523 of

the Bankruptcy Code contains a clear and manifest Congressional intent to override

an agreement to arbitrate. Were Epic the only Supreme Court to case to address



                                            4
   Case 18-50097      Doc 47    Filed 11/16/18   EOD 11/16/18 15:01:18      Pg 5 of 11



the interplay of federal statutes and the FAA, Sallie Mae might prevail. But Epic

does not stand alone on this issue.

      In 1987 the Supreme Court tackled the issue of whether the Securities

Exchange Act and the Racketeer Influenced and Corrupt Organizations Act

rendered a matter non-arbitrable in Shearson/American Exp., Inc. v. McMahon,

482 U.S. 220 (1987). Acknowledging that the FAA mandated the enforcement of

arbitration agreements, the Supreme Court held that “[l]ike any statutory directive,

the Arbitration Act’s mandate may be overridden by a contrary congressional

command.” Id. at 226. The Supreme Court then set forth a test for determining

whether a contrary congressional command existed: (1) the statute’s text; (2) the

statute’s legislative history; or (3) an inherent conflict between arbitration and the

statute’s underlying purpose. Id. at 227.

      This approach makes sense. The FAA was intended to put arbitration

agreements “upon the same footing as other contracts.” McMahon, 482 U.S. at 225-

26 (citations omitted); see also Volt Info. Sci., Inc. v. Bd. of Tr. of Leland Stanford

Jr. Univ., 489 U.S. 468, 478 (1989) (FAA “simply requires courts to enforce privately

negotiated settlements to arbitrate, like other contracts, in accordance with their

terms.”). But the FAA did not make arbitration agreements more enforceable than

other contracts. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,

404 n.12 (1967) and In re Brown, 354 B.R. 591, 600 (D.R.I. 2006). Similarly,

arbitration agreements have been held akin to contractual forum selection clauses,




                                            5
   Case 18-50097      Doc 47   Filed 11/16/18   EOD 11/16/18 15:01:18    Pg 6 of 11



privately negotiated provisions meant to be enforced according to their terms. Id.

(collecting cases).

       Federal bankruptcy law also is a fundamental public policy, one that is

grounded in the Constitution. Moses v. CashCall, Inc., 781 F.3d 63, 72 (4th Cir.

2015). The very purpose of the Bankruptcy Code is to modify the rights –

contractual and otherwise – of debtors and creditors. See In re D&B Swine Farms,

Inc., 430 B.R. 737, 744 (Bankr. E.D.N.C. 2010). So it should come as no surprise

that a bankruptcy court could, in certain circumstances, override a contractual

agreement such as an arbitration provision or a forum selection clause. See In re

Anderson, 884 F.3d 382 (2d Cir. 2018) (upholding decision not to enforce arbitration

provision) and In re Dozier Fin., Inc., Adv. Pro. No. 17-80113-HB, 2018 WL 2386812

(Bankr. D.S.C. May 24, 2018) (declining to enforce a forum selection clause in

adversary proceeding). The McMahon framework provides a way for courts to

balance the competing public policies of enforcing arbitration agreements and

bankruptcy court’s ability to alter the contractual rights of debtors and creditors.

To take away this framework and rely solely on an explicit textual override would

elevate arbitration agreements over other contractual provisions and unfairly

diminish the Bankruptcy Code.

       The High Court’s decision in McMahon has never been overruled, and in fact

the case was cited in the Epic decision. Supreme Court precedent is only overruled

after “appropriate consideration and clarity[.]” In re Williams, 564 B.R. 770, 777

(Bankr. S.D. Fla. 2017) (collecting cases). Because Epic is silent as to any attempt



                                           6
   Case 18-50097     Doc 47    Filed 11/16/18   EOD 11/16/18 15:01:18     Pg 7 of 11



to overrule McMahon, the Court will treat McMahon as good law and will apply it

to the matter at hand. See In re Golden, 587 B.R. 414, 424 (Bankr. E.D.N.Y. 2018)

(applying McMahon after Epic was decided).

      No appellate court has found that either the text of the Bankruptcy Code or

its legislative history suggests that Congress intended to have the Bankruptcy Code

override the FAA. In re Eber, 687 F.3d 1123, 1129 (9th Cir. 2012) (collecting cases).

The analysis therefore hinges on a single question: whether arbitration would

create an inherent conflict with the purposes of the Bankruptcy Code. Id.

       Although the Seventh Circuit has yet to opine on this issue, several Courts of

Appeals have tackled McMahon’s inherent conflict inquiry. Most courts have held

that bankruptcy courts have discretion to decline arbitration if the matter is a core

proceeding and arbitration would frustrate or conflict with the purposes of the

Bankruptcy Code. See Anderson, 884 F.3d at 387; In re EPD Inv. Co., LLC, 821

F.3d 1146, 1150 (9th Cir. 2016); Whiting-Turner Contracting Corp. v. Elec. Mach.

Enters. Inc., 479 F.3d 791, 796 (11th Cir. 2007); In re White Mountain Mining Co.,

L.L.C., 403 F.3d 164, 169 (4th Cir. 2005); but see In re Mintze, 434 F.3d 222, 229 (3rd

Cir. 2006) (focusing not on core vs. non-core but instead whether the matter was a

statutory right under the Bankruptcy Code).

      The issues subject to arbitration here are: (1) whether Roth’s loan with Sallie

Mae is a qualified educational loan under § 523(a)(8) of the Bankruptcy Code; and

(2) if so, whether such loan may be discharged as an undue hardship under §

523(a)(8). Both issues are included in the text of the Bankruptcy Code, satisfying



                                           7
    Case 18-50097        Doc 47     Filed 11/16/18     EOD 11/16/18 15:01:18          Pg 8 of 11



Mintze. The issue of dischargeability is a core proceeding under 28 U.S.C. §

157(b)(2)(I), thereby satisfying Anderson and related cases. The Court therefore has

the discretion to not enforce the promissory note’s arbitration provision if it finds

arbitration would conflict with the purposes and policies of the Bankruptcy Code

under any test utilized by the various Courts of Appeals. 1

        Sallie Mae argues that there is no inherent conflict present here, pointing to

Williams as support. There, the debtor sought to avoid arbitration of claims under

§§ 523(a)(8) and 524(a)(2) of the Bankruptcy Code. The court enforced the

arbitration provision at issue, reasoning that there was no inherent conflict with the

Bankruptcy Code as: (1) the debtor had already received a discharge; (2) arbitration

would not interfere or affect distribution of the estate or an ongoing reorganization;

(3) there was no interference with the preservation of estate assets or the

determination of the priority of claims; and (4) the debtor was asserting claims on

behalf of a class action. Williams, 565 B.R. at 783. Sallie Mae points out that Roth

has received his discharge, that this is a chapter 7 liquidation with no

reorganization, and that resolution of the claim will not affect estate assets. This,

Sallie Mae posits, shows there is no conflict with the Bankruptcy Code and that the

arbitration provision should be enforced.

       Roth counters by arguing that the Court should follow the reasoning

employed in Golden and find an inherent conflict exists. Similar to Williams, the

court in Golden had to determine whether claims brought under §§ 523(a)(8) and


1      The Court specifically reserves any decision as to whether a different result would occur if
the matter at issue were a non-core proceeding.

                                                  8
      Case 18-50097   Doc 47   Filed 11/16/18   EOD 11/16/18 15:01:18    Pg 9 of 11



524 of the Bankruptcy Code should be subject to arbitration. Unlike Williams, the

court in Golden found that arbitrating claims under those sections did create in

inherent conflict with the Bankruptcy Code because: (1) the fundamental purpose

of bankruptcy law was to give debtors a fresh start and that purpose was impeded

by arbitrating potential violations of discharge; and (2) Congress specifically

allowed bankruptcy courts the power to enforce their own orders and arbitrating

violations of the discharge injunction impeded that goal. Golden, 587 B.R. at 427-

28.

        The Court, having considered the issue, believes that Golden contains the

sounder reasoning of the two cases put forth by the parties. The Supreme Court

has recently reiterated that “[o]ne of the main purposes of the federal bankruptcy

system is to aid the unfortunate debtor by giving him a fresh start[.]” Lamar,

Archer & Cofrin, LLP v. Appling, --U.S.--, 138 S.Ct. 1752, 1758 (2018) (citations

omitted). The primary tool for effectuating a debtor’s fresh start is the discharge.

Anderson, 884 F.3d at 390. Allowing an arbitrator to determine dischargeability

creates an inherent conflict with the Bankruptcy Code because it would remove an

essential function of bankruptcy law from bankruptcy courts. See Eber, 687 F.3d at

1131 (allowing arbitrator to decide issues of dischargeability conflicts with the

underlying purposes of the Bankruptcy Code) and In re Koper, 516 B.R. 707, 719

(Bankr. E.D.N.Y. 2014) (dischargeability of debt is an essential function of

bankruptcy courts). Really it is more than inherent conflict. Allowing arbitration of

dischargeabilty – the central purpose of the Bankruptcy Code according to Anderson



                                           9
    Case 18-50097       Doc 47      Filed 11/16/18      EOD 11/16/18 15:01:18          Pg 10 of 11



– would effectively allow parties to contractually overrule the application of federal

bankruptcy law. Bankruptcy without the discharge is like a car without an engine;

a useful tool rendered ineffective. The Court is unwilling to do that, and finds that

the arbitration of dischargeability issues creates an inherent conflict with the

Bankruptcy Code.

        Another pillar of federal bankruptcy law is Congress’ intention to centralize

disputes about a debtor’s legal obligations for prompt and efficient resolution in

bankruptcy courts. See Moses, 781 F.3d at 72 and White Mountain, 403 F.3d at 169-

170. Were Sallie Mae to prevail, Roth’s claims against it would be decided by an

arbitrator. However, Roth’s claims against the other two defendants would be

decided in this proceeding. Roth would have to argue undue hardship on the same

set of facts in two forums, incur the cost of two separate proceedings, and face

potentially different outcomes were the arbitrator and the Court to rule differently.

This dual forum litigation would be inefficient, costly, and time consuming.

        The Court finds that enforcing the arbitration of the claims presented by

Roth would be inconsistent with the Bankruptcy Code’s purpose of centralizing

litigation before a bankruptcy court for efficient resolution. 2 See Brown, 453 B.R. at

603; see also Moses, 781 F.3d at 73 (holding arbitration of a core claim is an

inherent conflict with the purposes of the Bankruptcy Code).




2        It is interesting that the Williams opinion – the decision on which Sallie Mae relies – notes
that “[i]t seems doubtful that arbitration will present a more efficient resolution of the matter than
continued litigation in this adversary proceeding.” Williams, 564 B.R. at 784 n.3.

                                                  10
  Case 18-50097     Doc 47    Filed 11/16/18   EOD 11/16/18 15:01:18    Pg 11 of 11



                                   CONCLUSION

      Based on the foregoing, the Court finds it has jurisdiction over Roth’s claims

against Sallie Mae. Furthermore, the Court declines to enforce the arbitration

agreement between Sallie Mae and Roth or stay this proceeding to allow such

arbitration to go forward. The Court does so because enforcement in this case

would create an inherent conflict with the Bankruptcy Code’s fundamental policies

of affording debtors a fresh start and centralizing disputes about a debtor’s

obligations for efficient resolution. The Court therefore SUSTAINS Roth’s objection

and DENIES the Motion to Compel in its entirety.

      Having ruled on the Motion to Compel, the Court hereby dissolves the stay on

all pending discovery imposed by the Court’s Order dated September 7, 2018. The

Court will reschedule the pretrial conference on this adversary via separate order.

                                        ###




                                          11
